        Case: 1:20-cv-00133-NBB-DAS Doc #: 1 Filed: 06/25/20 1 of 5 PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF MISSISSIPPI
                                      ABERDEEN DIVISION

THOMAS A. WORCESTER                                                                     PLAINTIFF


VERSUS                                                                       1:20cv133-NBB-DAS
                                                                 CAUSE NO.: ________________


MID-AMERICA PARTS DISTRIBUTORS
CORP d/b/a UNION AUTO PARTS                                                          DEFENDANT

                                                                      JURY TRIAL DEMANDED


                                          COMPLAINT


        This is an action to recover actual and punitive damages for sex discrimination and

harassment, and for the state law tort of intentional infliction of emotional distress. The following

facts support this action:

                                                 1.

        Plaintiff THOMAS A. WORCESTER is an adult resident citizen of 1215 State Park Road,

Tupelo, Mississippi 38804.

                                                 2.

        Defendant MID-AMERICA PARTS DISTRIBUTORS CORP d/b/a UNION AUTO PARTS

is a Tennessee corporation doing business in the State of Mississippi. Defendant may be served with

process through its registered agent, C T Corporation System, 645 Lakeland East Drive, Suite 101,

Flowood, Mississippi 39232.




00342584.WPD
        Case: 1:20-cv-00133-NBB-DAS Doc #: 1 Filed: 06/25/20 2 of 5 PageID #: 2




                                                     3.

        This action is authorized by the Civil Rights Act of 1964, as amended by the Civil Rights Act

of 1991.       Additionally, it is authorized by Mississippi common law, which prohibits intentional

infliction of emotional distress. This Court has federal question jurisdiction under 28 U.S.C. § 1331,

and civil rights jurisdiction under 28 U.S.C. § 1343.

                                                     4.

        Plaintiff, male, worked for the Defendant running a route delivering auto parts for

approximately one year.

                                                     5.

        Plaintiff was terminated on July 29, 2019, when he refused to sign a false writeup, which

claimed there were problems with his job performance. The real reason the Defendant was writing

Plaintiff up, and ultimately fired him, was because of its belief that he was a homosexual.

                                                     6.

        The store where Plaintiff worked did not employ any females.             Plaintiff asked the store

manger, Jeremy Jolly, why there were no females working there, and he said that there would never

be a female employed at the store while he was the manager because women are stupid. Jolly also

told Plaintiff that he would not be able to trust his male employees if women were around.

                                                    8.

        In fact, the male store workers where Plaintiff was employed were totally focused upon sex.

They would almost always talk about their sex lives with women.            Jolly participated in this, and

often described his own sexual activities with his wife and his girlfriends. When Plaintiff was asked

by store employees about his sex life, he responded that he had never had sex. From that point


00342584.WPD                                        -2-
        Case: 1:20-cv-00133-NBB-DAS Doc #: 1 Filed: 06/25/20 3 of 5 PageID #: 3




forward, there were continuous claims that Plaintiff was “gay,” and Jolly made continuous sexual

references about “how many dicks Plaintiff had sucked.” Plaintiff was frequently referred to as

“queer.” The employees said they knew Plaintiff was queer because he did not have a girlfriend and

was not married.

                                                    9.

        Around May 2019, the company had a fish fry. At the fish fry, Paul Derryberry, the CEO,

approached Plaintiff and asked him whether he was homosexual, and then laughed about it.

                                                    10.

        The harassment became so severe that Plaintiff sought medical treatment, was diagnosed with

bell’s palsy, and was told by the nurse practitioner that bell’s palsy is caused by stress and

nervousness.

                                                    11.

        Plaintiff filed an EEOC charge, attached hereto as Exhibit “A,” and received his Right to Sue

Letter, attached hereto as Exhibit “B.”

                                                    12.

        Plaintiff’s discharge was based upon his sex because Defendant believed him to be a

homosexual.      Defendant is liable to Plaintiff for sex discrimination, sexual harassment, and

intentional infliction of emotional distress.

                                                    13.

        Plaintiff has suffered lost income and mental anxiety and stress.




00342584.WPD                                        -3-
        Case: 1:20-cv-00133-NBB-DAS Doc #: 1 Filed: 06/25/20 4 of 5 PageID #: 4




                                      REQUEST FOR RELIEF

        Plaintiff is entitled to actual and punitive damages in an amount to be determined by a jury,

reinstatement, and attorney fees and costs.

        RESPECTFULLY SUBMITTED, this the 25th day of June, 2020.

                                              THOMAS A. WORCESTER, Plaintiff


                                        By:   /s/ Jim Waide
                                              Jim Waide, MS Bar No. 6857
                                              Ron L. Woodruff, MS Bar No. 100391
                                              waide@waidelaw.com
                                              WAIDE & ASSOCIATES, P.A.
                                              332 North Spring Street
                                              Tupelo, MS 38804-3955
                                              Post Office Box 1357
                                              Tupelo, MS 38802-1357
                                              (662) 842-7324 / Telephone
                                              (662) 842-8056 / Facsimile

                                              ATTORNEY FOR PLAINTIFF




00342584.WPD                                     -4-
Case: 1:20-cv-00133-NBB-DAS Doc #: 1 Filed: 06/25/20 5 of 5 PageID #: 5
